Citation Nr: 1628173	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1953 to June 1973.  He was the recipient of numerous awards and decorations, including the Air Medal, the National Defense Service Medal, and the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.  

The Board previously remanded this matter in September 2015 for additional development and it now returns for final appellate review.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a July 2010 letter, sent prior to the October 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records (including any possible post-service private treatment records) that have not been requested or obtained.  

Over the course of his appeal, the Veteran has undergone three VA examinations germane to his claim.  The Board finds that such VA examinations and their accompanying opinions are adequate to decide the issue on appeal, as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2015 hearing, the Veterans Law Judge noted the issue on appeal.  The Veterans Law Judge took testimony regarding the Veteran's medical history and his contentions as to why his claimed disability is related to his active service.  In response to this testimony, the Veterans Law Judge specifically described evidence that would tend to support the Veteran's claim and that was previously found to be lacking, specifically stating that evidence regarding the onset of his hearing loss or its relationship to his active service would be most helpful to his claim. 

In light of these facts, the issue here was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the Veteran's testimony, the Board remanded the matter in September 2015 in order to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As indicated previously, in September 2015, the Board remanded the case for further development, to include obtaining a copy of a medical study cited by the Veteran and obtaining a new opinion regarding the etiology of the Veteran's claimed bilateral hearing loss.  Thereafter, a copy of the findings of the study cited by the Veteran was obtained and associated with his claims file, and the Veteran underwent a new VA examination and a new opinion was obtained in April 2016.   Given these facts, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.
Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that, as a result of his twenty years of service in the Air Force as a navigator in an aircraft, he was exposed to excessive noise without hearing protection.  He further alleges that he experienced hearing loss during service that increased in severity following his retirement from the Air Force.  Therefore, the Veteran claims that service connection for bilateral hearing loss is warranted.

First, the Board acknowledges that the Veteran has a current diagnosis of bilateral hearing loss.  Specifically, the results of three separate VA examinations and VA treatment records all indicate that the Veteran had hearing loss that met the definition of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The current disability criterion is therefore met.  

A review of the Veteran's extensive service treatment records does not show that he complained of, or received treatment for, bilateral hearing loss during his active service.  He served as a navigator in the Air Force, and given his military occupational specialty (MOS), he underwent regular flying examinations that included audiometric testing.  Though there were fluctuations in the Veteran's hearing acuity, none of these examinations showed that the Veteran's hearing declined to the point to be considered a disability at any point during his active service.  Further, the Veteran's January 1973 retirement examination similarly showed normal hearing (with all relevant thresholds below the 20 decibel level referenced in Hensley), and the Veteran denied suffering from both "ear, nose, or throat trouble" and "hearing loss" on his January 1973 report of medical examination at retirement.  

That said, the Veteran did serve in the Air Force for 20 years, and given his MOS, he was undoubtedly exposed to noise during this service.  At his June 2015 hearing, the Veteran stated that he had some 15,000 hours of flight time.  In letters to VA, the Veteran described this exposure in greater detail, noting the particular planes on which he served and the various ways he was exposed to noise during his active service.  In light of the Veteran's statements and the information regarding his MOS, the Board acknowledges that the Veteran was exposed to noise during his active service.  The in-service incurrence criterion is therefore met.  

Consequently, the only remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  

At the Veteran's first VA examination in September 2010, the examiner noted that there was "some evidence of degradation of the Veteran's [hearing] thresholds during his military service."  However, she stated that the Veteran's "hearing sensitivity was well within the range of normal upon separation from the military."  The examiner further noted that the Veteran reported the date of onset of his hearing loss to be 15 years prior to the examination, or some 20 years after his retirement from active service.  She concluded that the Veteran's "current hearing loss is less likely than not related to his military service noise exposure."  

Thereafter, in a January 2011 statement, the Veteran clarified that he had hearing loss upon leaving the Air Force and that it was only 15 years previously when such condition had needed attention. 

Subsequently, the Veteran was afforded a second VA examination in November 2013 in order to obtain another opinion regarding the etiology of his hearing loss. However, the examiner, distinct from the September 2010 VA examiner, reached a similar conclusion.  This examiner acknowledged that the Veteran's "MOS has a high probability for hazardous noise," but that he "had normal hearing sensitivity in both ears" at his retirement examination in January 1973.  She cited to medical literature for the idea that "hazardous noise is no longer a threat to hearing once the exposure to the noise is discontinued."  She therefore concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  

However, during the June 2015 hearing, the Veteran's representative discussed a recent clinical presentation that he believes supports the theory that noise-induced hearing loss continues for a period of years after exposure to the noise ends.  The referenced presentation was determined to be "Noise-Induced Hearing Loss Clinical Presentation" by Neeraj N. Mathur and Peter S. Roland, updated October 2014.

In addition, the Veteran testified at the June 2015 hearing that his hearing loss started in service but progressed more rapidly 10 to 15 years after service.  He noticed a decrease in hearing after flights while in service.  The Veteran testified that his wife started noticing his hearing issues approximately five years after retirement from service.  He also reported that he worked in an office environment after service and did not have hobbies that exposed him to loud noise on a routine basis.  The Veteran also testified that he has trouble hearing higher frequencies.  

Based on such testimony, the Board remanded the case in order to obtain the medical treatise referenced by the Veteran's representative and, thereafter, an addendum etiological opinion.  As such, after obtaining the article, the November 2013 VA examiner again examined the Veteran in April 2016, and she reiterated her conclusion that the Veteran's hearing loss is not related to his in-service noise exposure.  The examiner noted that the Veteran's service treatment records "did not reveal any evidence that the Veteran ever complained of any hearing problems nor did he ever report any problems with his hearing to his flight surgeon" during his active service.  She stated that she reviewed "several articles on the subject of late onset hearing loss due to noise exposure," and she noted that "there is no consensus regarding the etiology of hearing loss and prior noise exposure."  After citing a long passage from a particular study, she noted that study's conclusion that "no longitudinal studies have examined patterns of hearing loss over time in noise-exposed humans or laboratory animals who did not develop hearing loss at the time of the noise exposure."  She further noted their conclusion that "data from a few longitudinal studies of older adults . . . have not produced conclusive results."  The examiner therefore again concluded that the Veteran's "hearing loss was less likely than not related to military service noise exposure during his 20 years in the military."  

The Board accords great probative weight to the VA opinions offered as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

There is no contrary medical opinion of record.  The Veteran did not submit any private treatment records in support of his claim, and though his VA treatment records reflect a diagnosis of hearing loss and that the Veteran has been given hearing aids, none of these records speak to the date of onset or the etiology of his condition.  Furthermore, while provided with an opportunity following the June 2015 Board hearing to submit a medical opinion relating his current hearing loss to his in-service noise exposure, the Veteran did not do so.

Rather, as noted previously, the Veteran's representative referenced the medical treatise of "Noise-Induced Hearing Loss Clinical Presentation" by Neeraj N. Mathur and Peter S. Roland, updated October 2014.  The Board has reviewed the article; however, accords no probative weight to it in regard to the determinative issue in the instant case, i.e., whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  

In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

 In this case, the medical article submitted by the Veteran only provides general information as to the impact noise exposure has on hearing.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the Veteran's bilateral hearing loss and in-service noise exposure with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion. In this regard, while he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this matter is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, service connection is not warranted on a presumptive basis, to include based on a continuity of symptomatology.  In this regard, the Board notes that there is no evidence that the Veteran had hearing loss for VA purposes until 2010, more than three decades after his separation from service.  Though his VA treatment records reflect treatment for other disabilities, the Veteran did not complain of or seek treatment for bilateral hearing loss until 2010.  The Board further notes that the Veteran denied suffering from hearing loss on his report of medical history at retirement in January 1973.  Therefore, the Board finds that such contemporaneous evidence, in combination with his lack of complaint of decreased hearing when seeking medical care, reduces the credibility of his statements made in connection with his current claim that he had hearing loss upon his retirement from the Air Force.  Therefore, the Board finds that service connection on a presumptive basis, to include based on a continuity of symptomatology basis, is not warranted.  

The Board acknowledges the Veteran's lengthy and honorable service, including his in-service exposure to noise from his MOS as a navigator.  However, for the reasons describe above, the Board finds that the most probative evidence of record indicates that his current bilateral hearing loss is not related to his active service.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


